department of the treasury internal_revenue_service washington d c date cc dom fs corp number release date uilc internal_revenue_service national_office field_service_advice memorandum for attn from arturo estrada acting branch chief cc dom fs corp subject srly fragmentation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c a b c d date date date date date date year year e issue whether the taxpayer in the instant case meets the srly exception under sec_1_1502-1 conclusion the taxpayer in the instant case does not meet the srly exception under sec_1_1502-1 issue whether service position is that the member-by-member srly fragmentation rules under sec_1_1502-21 apply for the tax_year at issue conclusion service position is that the member-by-member srly fragmentation rules under sec_1_1502-21 apply for the tax_year at issue issue what litigation hazards exist in taking the position that the member-by- member srly fragmentation rules under sec_1_1502-21 apply for the tax_year at issue conclusion facts c was a publicly traded corporation focusing on a b and c late in year a targeted c as a hostile takeover candidate and proceeded to acquire d shares of c stock on the open market on date a made an unsolicited tender offer to c shareholders of dollar_figuree share by date a had acquired sufficient shares of c to gain control of c after the acquisition a sold c’s non-core businesses and foreign c in order to reduce the substantial debt a had incurred in the process of purchasing c stock a then changed its name to b prior to date c was a parent_corporation of a consolidated_group c group after the buyout and at the close of business on date the ownership of the c group changed b acquired more than control of c and thus of the c group the c group’s tax_year terminated on date the members of the c group incurred capital losses and general business credits prior to entering the b group that became carryovers to the former c group members in the b group in filing its consolidated_return for year the taxpayer used a srly subgroup approach in which it used the former c group members’ carryovers on the return to the extent of the total income reported by the former c group members in the b group it did not use any of the former c group members’ carryovers against any other income of the b group discussion you ask our advice on the service’s position on the srly rules applicable to the year at issue and the litigation hazards that exist in taking that position law and analysis relevant code provisions and case law sec_1_1502-1 provides that the term separate_return_year means a taxable_year of a corporation for which it files a separate_return or for which it joins in the filing of a consolidated_return by another group sec_1_1502-1 provides that except as otherwise provided the term separate_return_limitation_year means any separate_return_year of a member or of a predecessor of such member sec_1_1502-1 provides the term separate_return_limitation_year shall not include a separate_return_year of any corporation which was a member of the group for each day of such year provided that an election under sec_1562 relating to the privilege to elect multiple surtax exemptions was never effective or is no longer effective as a result of a termination of such election for such year sec_1_1502-21 is concerned with the use of net operating losses on a consolidated_return that regulation permits a consolidated_group to use net operating losses sustained by any members of the group in separate_return years if the losses could be carried over pursuant to sec_172 as a general_rule net operating losses reported on a separate_return can be carried over and used on a consolidated_return an exception to this rule is found in sec_1 c this section provides that the net_operating_loss of a member_of_an_affiliated_group arising in a separate_return_limitation_year which may be included in the consolidated_net_operating_loss_deduction of the group shall not exceed the amount of the consolidated_taxable_income contributed by the loss sustaining member for the taxable_year at issue in 634_f2d_1029 6th cir the court held that losses_incurred by a corporation which is unrelated at the time of its losses to its subsequent affiliates before it becomes a member_of_an_affiliated_group filing a consolidated_return can only be carried forward and used on the consolidated_return to the extent that the corporation that incurred the losses has current income reflected on the consolidated_return analysis under the srly fragmentation rules of sec_1_1502-21 a subsidiary can only use its own carryforwards to offset its own income the taxpayer argues that the member-by-member srly fragmentation rules under sec_1_1502-21 do not apply in the instant case sec_1_1502-1 provides the term separate_return_limitation_year shall not include a separate_return_year of any corporation which was a member of the group for each day of such year provided that an election under sec_1562 relating to the privilege to elect multiple surtax exemptions was never effective or is no longer effective as a result of a termination of such election for such year the taxpayer states that the phrase such year under sec_1 f ii refers to the year loss_year the taxpayer argues that the word group refers to the acquired c group the taxpayer then asserts that since the loss member was a member of the c group for every day of year and a multiple_surtax_exemption was not in effect for year the exception to the srly rule in sec_1_1502-1 applies in the instant case we believe the word group under the exceptions to the srly rules under sec_1_1502-1 clearly refers to the b group and since members of the c group were not members of the b affiliated_group in the loss_year year the exception doesn’t apply sec_1_1502-1 defines a separate_return_year as a year for which a corporation joins in the filing of a consolidated_return by another group sec_1_1502-1 speaks of the group if sec_1_1502-1 was intended to apply to the previous group the regulation clearly would have said another group as it did in sec_1_1502-1 also in the same context sec_1_1502-21 states in the case of a net_operating_loss of a member of the group arising in a separate_return_limitation_year the amount which may be included in the consolidated_net_operating_loss carryovers to a consolidated_return_year of the group emphasis added the exception in sec_1_1502-1 addresses a situation in which a corporation was in the year the loss was incurred a member of the same affiliated_group to which it wants to carry the loss but the group although affiliated did not file a consolidated_return in the year of the loss a plain reading of the regulations defines the group as the group whose consolidated_return is at issue that would be the b group and the acquired_corporation c was not a member of the b group for the year in which the loss arose therefore the exception to the srly rules under sec_1 f ii does not apply in the instant case in 634_f2d_1029 6th cir the court held that losses_incurred by a corporation which is unrelated at the time of its losses to its subsequent affiliates can only be carried forward and used on the consolidated_return to the extent the corporation that incurred the losses has current income reflected on the consolidated_return in the instant case our subsidiary c was unrelated at the time of its losses to its subsequent affiliate b wolter clearly is consistent with the interpretation that the group is the group whose consolidated_return is at issue additionally the tax_year at issue in the instant case is year for this year sec_1_1502-21 provides member-by-member srly fragmentation rules accordingly service position is that the member-by-member srly fragmentation rules under sec_1_1502-21 apply in the instant case to the c group capital losses and general business credits carried over to the b group the srly subgroup rules which the taxpayer erroneously adopted in filing its return in the instant case apply only to consolidated_return years ending on or after case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel field service by arturo estrada acting branch chief corporate branch cc assistant regional_counsel tl regional_counsel
